COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                  SECOND ORDER OF ABATEMENT

Appellate case name:           Ex parte Alan Nelson Crotts
Appellate case number:         01-21-00239-CR
Trial court case number:       13-CCR-165781
Trial court:                   County Court at Law No. 3 of Fort Bend County

       Appellant, Alan Nelson Crotts, has a filed a notice of appeal of the trial court’s April 13,
2021 order denying his second application for writ of habeas corpus.
        On June 10, 2021, we abated the appeal and remanded the case to the trial court for the
trial court to enter written findings of fact and conclusions of law related to its denial of
appellant’s second application for a writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art.
11.072, § 7(a) (“If the court determines from the face of the application or documents attached to
the application that the applicant is manifestly entitled to no relief, the court shall enter a written
order denying the application as frivolous. In any other case, the trial court shall enter a written
order including findings of fact and conclusions of law.”). We also directed the trial court to
execute a certification of appellant’s right to appeal that complied with Texas Rule of Appellate
Procedure 25.2(d) and indicated whether appellant had the right to appeal from the trial court’s
April 13, 2021 order denying his second application for writ of habeas corpus. See TEX. R. APP.
P. 25.2(a)(2), (d), 37.1.
        On July 7, 2021, the trial court clerk filed a supplemental clerk’s record that included the
trial court’s written findings of fact and conclusions of law related to its denial of appellant’s
second application for a writ of habeas corpus. The supplemental clerk’s record did not include
a certification of appellant’s right to appeal the trial court’s April 13, 2021 order denying
appellant’s second application for writ of habeas corpus.
       Accordingly, we direct the trial court to execute a certification of appellant’s right to
appeal that complies with Texas Rule of Appellate Procedure 25.2(d) and indicates whether
appellant has the right to appeal from the trial court’s April 13, 2021 order denying his second
application for writ of habeas corpus. See TEX. R. APP. P. 25.2(a)(2), (d), 37.1.
        The trial court clerk is directed to file a supplemental clerk’s record containing the
certification of appellant’s right of appeal from the order denying his second application for writ
of habeas corpus with this Court no later than 30 days from the date of this order. See TEX.
R. APP. P. 34.5(c)(2).
       The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record is filed with the Clerk of this Court.
       It is so ORDERED.


Judge’s signature:    ______/s/ Julie Countiss______
                       Acting individually       Acting for the Court

Date: July 13, 2021




                                                2